Dickinson, J.,
{dissenting.) I concur in the foregoing dissent. The# crop was destroyed while it was yet immature. The question to beH *415determined was the market or marketable value of the property at that time. The opinion seems to me to confound or to disregard the essential distinction between the proof of facts going to show the market value at that time, and while the crop was subject to the contingencies which must attend its further growth and harvesting, as well as those which might affect future prices, and the proof of the subsequent value of grain in market, after those contingencies which before had necessarily depreciated the value had passed.